Citation Nr: 1224899	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  11-21 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a lumbosacral spine disorder.

3.  Entitlement to service connection for a cervical spine (neck) disorder.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Whether new and material evidence has been received to reopen a previously-denied claim of service connection for a right knee disorder, and if so whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1975, from October 1979 to September 1981 and from November 1981 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In his substantive appeal, the Veteran requested a hearing before a Member of the Board at the Board's offices in Washington, D.C. ("Central Office" hearing).  He was scheduled for such a Central Office hearing in February 2012 but requested it be rescheduled, citing illness.  He was subsequently rescheduled for a Central Office hearing in June 2012 but has requested he be afforded a hearing at the RO instead.

Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

As noted in the Introduction, the Veteran originally requested a Central Office hearing, but now asks instead that he be afforded a hearing at the RO, either by videoconference or an in-person hearing before a Member of the Board ("Travel Board" hearing).

Accordingly, this case is REMANDED to the RO via the Appeals Management Center in Washington, D.C., for the following action:

The RO should schedule the appellant for the desired Travel Board or videoconference hearing in accordance with the docket number of his appeal.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


